Citation Nr: 0902002	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  08-13 997 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fecal incontinence, 
post anal fissure repair, with recurrent hemorrhoids.

2.  Entitlement to service connection for a low back disorder 
(claimed as low back pain).

3.  Entitlement to service connection for leg problems 
secondary to the claimed low back disorder. 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel




INTRODUCTION

The veteran had active service from November 1963 to November 
1965.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The record reflects that the veteran requested to be afforded 
with a hearing before the Board in Washington, DC in his 
April 2008 VA Form 9.  In October 2008, the veteran was sent 
correspondence informing him of his Board hearing scheduled 
for December 2008.  However, the veteran failed to appear for 
the scheduled hearing.  The veteran has not offered an 
explanation for his absence or requested to have the hearing 
postponed.  Accordingly, the veteran's hearing request is 
considered withdrawn.  38 C.F.R. § 20.702(d) (2008).

The Board notes that the veteran sent correspondence received 
in November 2008 wherein he asked to be sent a certified copy 
of the September 2008 letter from the RO explaining that his 
appeal has been certified to the Board and a copy of the 
"evidence list."  The veteran also asked where he asked for 
a hearing before a Veterans Law Judge in said correspondence.  
However, the Board sees no need to comply with the veteran's 
request.  The record reflects that the veteran has already 
received a copy of the September 2008 letter as he even 
resubmitted it with his November 2008 correspondence.  There 
is no need to resend a certified copy of the same document to 
the veteran.  The Board also notes that the June 2007 rating 
decision, March 2008 Statement of the Case (SOC), and June 
2008 Supplemental Statement of the Case (SSOC) adequately 
describe (i.e., list) the evidence considered with respect to 
his claims and there is no indication that the veteran has 
not received these documents.  Cross v. Brown, 9 Vet. App. 
18, 19 (1996).  Furthermore, the Board has addressed the 
veteran's inquiry regarding where he requested a Board 
hearing above.  Moreover, the veteran had ample opportunity 
to obtain information regarding his Board hearing as the 
October 2008 letter advised the veteran to call the Veterans 
Information Officer and provided a phone number for the 
veteran if he had any questions about his hearing.               


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
currently has fecal incontinence, post anal fissure repair, 
or recurrent hemorrhoids.  

2.  The competent evidence does not show that a low back 
disorder is related to active service or that arthritis of 
the low back manifested to a compensable degree within one 
year of discharge.

3.  The competent evidence does not show that the veteran 
currently has a chronic leg disorder.  


CONCLUSIONS OF LAW

1.  Fecal incontinence, post anal fissure repair, with 
recurrent hemorrhoids was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  A low back disorder was not incurred in or aggravated by 
active military service nor may arthritis be presumed to have 
been incurred therein. 38 U.S.C.A. § 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  A leg disorder is not proximately due to or the result of 
any service-connected disability and was not otherwise 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In September 2006 correspondence, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service connection for claimed disorders to include on a 
secondary basis and described the types of evidence that the 
veteran should submit in support of the claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the veteran's behalf in support of the 
claims.  The RO further advised the veteran of the elements 
of degree of disability and effective date in said 
correspondence.  Thus, the September 2006 VCAA notice letter 
fully satisfied notification requirements.     

The Board further observes that the RO provided the veteran 
with a copy of the June 2007 rating decision, the March 2008 
SOC, and the June 2008 SSOC, which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  As noted in 
the Introduction above, those documents also listed the 
evidence considered by VA in adjudicating these claims.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
VA treatment records and private medical records identified 
as relevant to the claim have been submitted or obtained, to 
the extent possible, and are of record.  The veteran's 
service treatment records, service personnel records, and 
Social Security Administration (SSA) records are also 
included in the claims folder.  Although the veteran has 
alleged that his service treatment records are incomplete, 
there is no persuasive evidence in the record to support this 
assertion.  

The Board notes that no medical examination has been 
conducted with respect to the veteran's claims because the 
veteran has failed to appear for the scheduled examinations.  
The record reflects that the veteran specifically told a VA 
employee in June 2007 that he did not want to be examined for 
his claimed disorders and wanted his case decided on the 
evidence already submitted.  See the June 2007 Report of 
Contact (VA Form 119).  For reasons explained below, the 
Board is denying the veteran's claims either because there is 
no evidence of a current disability and/or there is no 
competent evidence showing a nexus between service and any 
claimed disorder.  As there is no basis for a medical opinion 
to be obtained, a remand for an opinion is not necessary to 
decide those claims.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008). 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Throughout the course of the appeal, the veteran 
has raised complaints about the adjudicative process, such as 
the RO opening mail he intended for the Board's review.  
However, it is the duty of the RO to review all evidence 
prior to certifying a case to the Board, so this was not 
improper.  He also appeared dissatisfied that the RO 
adjudicated a claim for non service-connected pension 
benefits, yet he completed the section on his application for 
such benefits, as well as submitted several documents 
highlighting the requirements for such a benefit.  Therefore, 
the RO was correct in considering such a claim.  Finally, the 
veteran has also repeatedly asserted that because he is over 
age 65 that he does not have to submit any medical evidence 
to support his claims.  This is patently incorrect.  The 
documents he submitted in support of this theory concern a 
claim for pension benefits.  Claims for service-connected 
disability benefits, on the other hand, must always be 
supported by evidence - whether that evidence is submitted by 
the veteran or obtained by VA on his behalf.  The Board would 
like to emphasize that Compensation & Pension examinations 
were scheduled by the RO in an effort to assist the veteran 
in developing these claims, but he refused to cooperate.  
Nothing more can be done on his behalf without his 
cooperation.  

The veteran has also alleged, at times, that he filed a claim 
for compensation in the 1970s.  His file does show that he 
was awarded educational benefits in 1975 and again beginning 
in 1983.  There is no indication, however, that any claim for 
compensation was filed.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  



Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the CAVC 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d. 
1378, 1380-81 (Fed. Cir. 2000). 

Fecal incontinence, post anal fissure repair, with recurrent 
hemorrhoids

The veteran seeks service connection for fecal incontinence, 
post anal fissure repair, with recurrent hemorrhoids.  The 
veteran essentially asserts that he first experienced 
hemorrhoids in service and that hemorrhoids have recurred 
since discharge.  The veteran further reports that he has had 
to undergo post anal fissure repair and currently has fecal 
incontinence as a result of his hemorrhoids.     

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).   The first question, then, is whether the veteran's 
service records show that he incurred a chronic condition 
during service.  In this case, they do not.  The veteran's 
service treatment records show that he was treated for 
hemorrhoids on one occasion during his two years of military 
service - in July 1964.  One notation of a hemorrhoid during 
two years of service is not indicative of a chronic 
condition.  Upon separation from service in 1965, he checked 
yes to having had piles or rectal disease, and the 
physician's summary noted "Hemorrhoids Rx'd," which means 
the hemorrhoids had been treated. The veteran's anus and 
rectum was clinically evaluated as normal at the separation 
examination conducted at that time.  Therefore, the fact that 
the physician noted the hemorrhoids had been treated without 
a corresponding notation that this continued to be a problem 
for the veteran, along with a physical evaluation not showing 
hemorrhoids were present, indicates that a chronic condition 
was not shown.  

Incidentally, in an April 2008 letter, the veteran inquired 
as to why the RO had not discussed his in-service treatment 
for lesions and boils, as this was an "internal disease 
syndrome."  His service records do show treatment for 
various skin complaints, but there is no indication this was 
in any way related to hemorrhoids or a rectal disease, or 
that any lesions or boils were present in the rectal area.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Available post-service treatment records 
show that the veteran received treatment for hemorrhoids and 
anal fissure in July 1974, underwent hemorrhoid surgery the 
following month.  There is no evidence of continuity of 
symptoms between 1965 and 1974.  The contemporaneous medical 
records from 1974 do not note such a chronic medical history. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  As a 
general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

As noted above, the veteran underwent surgery for hemorrhoids 
in 1974.  It is further noted that an April 1997 West 
Virginia Disability Determination Service examination report 
notes an impression of fecal incontinence with history of 
surgical repair of anal fissures and fistulas and recurrent 
internal and external hemorrhoids.  That report was somewhat 
equivocal, however.  The physician noted that he did not 
specialize in colon or rectal disorders, and examination 
showed no evidence of rectal prolapse.  There was some 
evidence of fecal incontinence and hemorrhoids.


That is, however, the last indication of any such disability.  
The veteran filed his claims for compensation in 2006.  The 
VA outpatient records from 2006 merely note a past medical 
history of the rectal surgeries described above, without any 
indication whatsoever that the veteran continued to have 
problems after the surgeries.  He certainly made no such 
complaints when seeking treatment at the VA medical facility.  
The veteran points to the fact that a stool sample ordered by 
Dr. S. at the VA medical facility was positive for blood.  
That is correct.  The presence of blood in the stool, 
standing alone, is merely a symptom, however.  It is not a 
diagnosis of a rectal disease, nor is it a positive indicator 
that hemorrhoids are present.  The note from Dr. S. indicates 
that these results were discussed with the veteran and that 
he declined undergoing a colonoscopy.  Therefore, there is no 
medical examination from which a diagnosis of a rectal 
disease could be inferred, and Dr. S. did not provide such a 
diagnosis. 

Clearly, the veteran underwent treatment for a hemorrhoid 
during service.  Such a condition is not inherently chronic, 
however, and there is a 9-year gap in time before he 
complained of hemorrhoids again.  The fact that a veteran was 
treated for a problem during service is not enough for a 
claim to be granted; there must be, at a minimum, an 
indication that the veteran continues to have a disability at 
the present time.  Such evidence is lacking in this case, as 
the most recent medical evidence showing any complaints of 
hemorrhoids was dated approximately 9 years before the 
veteran filed a claim.  Again, attempts were made to provide 
him VA examination.  In fact, the 2007 rating decision on 
appeal specifically informed him that the Social Security 
records were not enough to proceed and that his failure to 
report for examination had left a medical record devoid of 
evidence of current disability.  He was again informed in the 
2008 Statement of the Case that although his service records 
showed treatment for a hemorrhoid and he underwent hemorrhoid 
surgery after service, an examination had been scheduled to 
determine what, if any, residual disability remained 
following the hemorrhoid surgery.  He was told that as a 
result of his failure to report, this claim was being denied 
in the absence of any clinical evidence residual disability 
existed.


Although the veteran is certainly competent to state that he 
experiences fecal incontinence, he does not possess the 
medical expertise needed to link his symptoms to the in-
service treatment for a hemorrhoid or, for that matter, to 
the post-service surgery.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the claim and 
service connection for the veteran's hemorrhoid disorder, as 
well as fecal incontinence, post anal fissure repair, is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

A low back disorder (claimed as low back pain)

The veteran seeks service connection for a low back disorder.  
It appears that the veteran has offered no specific 
contentions with respect to the claim.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as arthritis, to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

In the present case, the medical evidence sufficiently 
establishes the presence of a current chronic low back 
disorder.  Indeed, an October 1991 Disability Determination 
examination report and the April 1997 West Virginia 
Disability Determination Service examination report note 
impressions of probable generalized degenerative joint 
disease, acute and chronic lumbosacral strain and chronic 
lumbar back pain syndrome, respectively.  Additionally, 
recent VA treatment records indicate continued treatment for 
low back pain.  

Nevertheless, the evidence does not show that the veteran's 
current low back disorder is related to his period of active 
military service.  The veteran's service treatment records 
are absent of any mention of low back problems and the 
veteran's spine was clinically evaluated as normal at the 
September 1965 separation examination.  Indeed, the first 
clinical finding of a low back disorder is not shown until 
1991, which is approximately 26 years following discharge.  
At that time, the veteran reported an eight to ten year 
history of low back pain which began without injury or 
trauma; he made no mention of service.  See October 1991 
Disability Determination examination report.  Thus, according 
to the veteran, his low back problems began at least 16 years 
after service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, 
there is no competent medical evidence to include a medical 
opinion of record that links the veteran's low back disorder 
to service.  Thus, the objective medical evidence of record 
reveals that the veteran did not have low back problems until 
many years after service and shows no nexus relationship 
between a current low back disorder and service; the 
veteran's 1991 statement that low back problems began many 
years after service is consistent with the objective medical 
evidence.  The Board affords this evidence great probative 
value. 

Although the veteran has repeatedly asserted that his current 
low back disorder is related to active military service, the 
Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not shown to have medical 
expertise, his assertions of a relationship between his low 
back disorder and active service cannot constitute competent 
evidence of such a relationship and, consequently, are 
afforded no probative value.    

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the claim and 
service connection for the veteran's low back disorder is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

A  leg disorder secondary to a low back disorder

The veteran seeks service connection for a leg disorder 
secondary to his claimed low back disorder.  The veteran has 
asserted that he experiences radiating pain associated with 
his low back disorder.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310 
(2008).  Establishing service connection on a secondary basis 
requires evidence (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310 (2008); see also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

In the present case, service connection has not been 
established for a low back disorder for reasons explained 
above.  More significantly, however, there is no competent 
medical evidence of record showing that the veteran has been 
diagnosed with a leg disorder to include as secondary to his 
claimed low back disorder.  Although the veteran has reported 
that he has leg pain associated with his low back disorder 
and the veteran is considered competent to report such 
symptomatology, pain alone, without an underlying disorder, 
is not a disability for which service connection may be 
granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
Furthermore, the veteran is a layperson and is not shown to 
have the requisite medical expertise to diagnose a leg 
disorder or render a competent medical opinion regarding its 
cause. Grottveit v. Brown, 5 Vet. App. 91 (1993).  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his 
assertions are afforded no probative value with respect to 
the medical question of whether he currently suffers from a 
leg disorder.  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the veteran did 
not want to undergo examination in connection with his claim 
and there is no clinical finding of a leg disorder of record, 
the Board must conclude that the preponderance of the 
evidence weighs against the veteran's claim and service 
connection for a leg disorder is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for fecal incontinence, 
post anal fissure repair, with recurrent hemorrhoids is 
denied.

Entitlement to service connection for a low back disorder 
(claimed as low back pain) is denied.

Entitlement to service connection for a leg disorder 
secondary to the claimed low back disorder is denied. 



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


